Citation Nr: 1536585	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-04 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating  for degenerative disc disease (DDD), L5-S1, currently evaluated as 40 percent disabling effective August 9, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1985 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board issued an August 2015 decision which properly took jurisdiction over the Veteran's related earlier effective date claim.  That decision, however, did not address the related increased rating claim that was certified to the Board in October 2014.   

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  A review of the Veteran's electronic VA folders reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.


FINDING OF FACT

In a statement in support of claim received by the RO on September 18, 2014, which was prior to the promulgation of a decision on the appeal for an increased rating for DDD, L5-S1, the Veteran withdrew the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an increased rating for DDD, L5-S1, has been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

In a statement in support of claim received by the RO on September 18, 2014, the Veteran communicated that he was not asking for an increased rating as suggested by the September 2014 supplemental statement of the case (SSOC).  The SSOC the Veteran referenced is the only SSOC issued by the RO in the Veteran's case in September 2014, and had as its issue the Veteran's entitlement to an evaluation in excess of 40 percent for his service connected DDD, L5-S1.  A copy of both the September statement in support of claim, and the September SSOC, are associated with the record of the Veteran's case.  Thus, with respect to the increased rating issue on appeal, there are no remaining allegations of error of fact or law for appellate consideration, and the appeal is withdrawn.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for an increased rating for DDD, L5-S1, is dismissed.


ORDER

The appeal for an increased rating for DDD, L5-S1, is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


